DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, a new ground of rejection is presented below based on prior art which is specifically a uni-layer (i.e. single) structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,666,848, claims 1-18 of U.S. Patent No. 10,797,286 and claims 1-11 of U.S. Patent No. 10,700,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims, all of the features of the instant claims are found somewhere in the patented claims in overlapping ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (US Pub 2002/0090876 newly cited).
In regard to independent claim 1, Takase et al. teach a single layer (i.e. unilayer) battery separator (title, abstract) comprising fibers of length less than 2.54 cm (see paragraph [0054 - such as preferably cut to 1 mm), such fibers comprising at least 5% of thermally stable fibers that have no melting point (i.e. a non-fusible component), glass transition temperature or thermal degradation below about 300 °C, wherein said fibers are polymeric materials selected from the group consisting essentially of polyolefins, polyolefin copolymers, polymethyl pentene and polyamides (paragraphs [0016]), 
wherein such battery separator exhibits no observable spectral reflectance of after application of a drop of an electrolyte on the surface thereof (none is disclosed; therefore none is assumed present in the prior art, the prior art has an indistinguishable structure and therefore reasonably expected to have the claimed property, see MPEP 2112.01 above), 
wherein such battery separator has a mean flow pore size less than 30 micron (mean pore size 2 times less than maximum pore size - see paragraphs [0070-0071]) and exhibits a high surface density of (paragraph [0095]) with fiber densities above 0.9 g/cm3 (see paragraph [0108-0109]), and wherein said separator allows for lithium ion transport with an electrolyte within a lithium ion battery (paragraph [0004]).  The ranges disclosed by the prior art overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) as both the claim and the prior art allow for broad open ended ranges.
In regard to claim 2, said separator further comprised of a single layer of said fibers, and wherein said fiber layer includes enmeshed microfibers (i.e. high modulus fiber) and nanofibers (i.e. fine or fibrillated fibers) (paragraph [0016-0039]), and a porosity (void rate) of such as 45% (paragraph [0072]).
In regard to claim 3, as the prior art is made by a similar spinning method (see paragraph [0030]) it is reasonably assumed that said microfibers are entangled with one another; wherein said separator exhibits interstices between each entangled microfiber; and wherein said interstices include nanofibers present therein. 
In regard to claim 4, the Examiner notes that claims the fibers being fibrillated is drawn to products by process. Per MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) In the instant case, the product set forth in product-by-process claims (as claimed) is the same as that set forth by the prior art reference, above.  The prior art describes dividable fine fibers in paragraph [0031] which is considered to be a similar structure to fibrillated fibers.
In regard to claims 5-8, said microfibers (i.e. high module fibers) have an average fiber diameter greater than 1000 nm (such as 12-micron, paragraph [0020]) and said nanofibers (fine fibers) have an average fiber diameter less than 2000 nm (paragraph [0024]). The ranges disclosed by the prior art overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 9, the prior art discloses bonding and splitting between fibers in paragraph [0031] at crossover points which is reasonably presumed to result in nanofibers with a transverse aspect ratio greater than 1.5:1 as enlarged portions will be formed at different crossover angles resulting in non-circular cross sections.
In regard to claim 10, said separator exhibits a tensile strength greater than 40N/5cm width (paragraph [0075]) which is taken to overlap the claimed range depending on the thickness and/or other dimensions of the separator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ashida et al. (USP 6,200,706 newly cited) teaches similar non-woven battery separators considered relevant to the disclosed invention of the instant application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723